 


114 HR 5425 IH: To require the President to designate a legal public holiday to be known as National First Responders Day.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5425 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Capuano (for himself, Mr. Lynch, Mr. Israel, Mr. King of New York, Ms. Clark of Massachusetts, Mr. Fattah, Mrs. Bustos, Mr. Brady of Pennsylvania, Ms. Kuster, Mr. Perlmutter, Mrs. Carolyn B. Maloney of New York, Mr. Swalwell of California, Mr. Kennedy, Mr. Hastings, Mr. McGovern, Mr. Larson of Connecticut, Mr. Meeks, Ms. Jackson Lee, Ms. Meng, Ms. Clarke of New York, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carson of Indiana, Mr. Keating, Ms. Tsongas, Ms. Wilson of Florida, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require the President to designate a legal public holiday to be known as National First Responders Day. 
 
 
1.Designation of National First Responders DayNot later than 90 days after the date of the enactment of this Act, the President shall issue a proclamation that designates a date as a legal public holiday to be known as National First Responders Day, which shall be treated in the same manner as a legal public holiday described in section 6103(a) of title 5, United States Code.  